DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The three different information disclosure statement (IDS) submitted on October 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that a copy of all foreign references and non patent literature documents were previously furnished in the Information Disclosure Statement filed on December 13, 2018 in the parent application 15/636,257.  All references in the information disclosure statement filed on October 5, 2021 of the instant application have been considered.

Claim Objections
Claims 19, 22, 25, and 34 are objected to because of the following informalities:
Claim 19 recites the limitation “the fin seal” in line 6.  It appears the claim should recite “the longitudinal fin seal” in order to maintain consistency with “a longitudinal fin seal” recited in Claim 19, line 3.
Claim 22 recites the limitation “the fin seal” in line 2.  It appears the claim should recite “the longitudinal fin seal” in order to maintain consistency with “a longitudinal fin seal” recited in Claim 19, line 3.
Claim 25 recites the limitation “the fin seal” in line 3.  It appears the claim should recite “the longitudinal fin seal” in order to maintain consistency with “a longitudinal fin seal” recited in Claim 19, line 3.
Claim 34 recites the limitation “the flexible film pouch including a barrier the flexible film pouch being substantially hermetically sealed in a closed configuration” in lines 5-6.  It appears the claim should recite “the flexible film pouch including a barrier wherein the flexible film pouch is substantially hermetically sealed in a closed configuration” for grammatical purposes.
Claim 34 recites the limitation “the fin seal” in line 9 as well as in line 21.  It appears the claim should recite “the longitudinal fin seal” in order to maintain consistency with “a longitudinal fin seal” recited in Claim 34, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation “the coating” in line 18.  It is unclear if this refers to “a coating” recited in Claim 19, line 10, “a savory coating” recited in Claim 19, line 13, or to an entirely different coating.
Claim 19 recites the limitation “wherein the coating and the at least one susceptor are configured and arranged to moderate heating of the shelled nuts by absorbing and/or reflecting microwave energy thereby reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts” in lines 18-20.  It is unclear if this limitation is encompassed by embodiments wherein the packaged food product is not microwaved and stored in a pantry.  For purposes of examination Examiner interprets the claim to require the limitation “wherein the coating and the at least one susceptor are configured and arranged to moderate heating of the shelled nuts by absorbing and/or reflecting microwave energy thereby reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts when the packaged food product is heated in the microwave oven.”
Claim 20 recites the limitation “aroma components” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unknown what structure “aroma components” is associated with.
Claim 23 recites the limitation “aroma” in line 5.  It is unknown what structure “aroma” is associated with.
Claim 27 recites the limitation “be permeable to a portion of the microwave energy” in line 3.  It is unclear how the term “permeable” is being used in the context of the microwave energy art.
Claim 33 recites the limitation “the food product” in line 1.  It is unclear if this refers to “a packaged food product” recited in Claim 19, line 1, “at least partially roasted nuts” recited in Claim 19, line 7, or to an entirely different food product.
Claim 34 recites the limitation “the coating” in line 23.  It is unclear if this refers to “a coating” recited in Claim 34, line 13, “a savory coating” recited in Claim 34, line 16, or to an entirely different coating.
Claim 34 recites the limitation “wherein the coating and the at least one susceptor are configured and arranged to moderate heating of the shelled nuts by absorbing and/or reflecting microwave energy thereby reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts” in lines 23-26.  It is unclear if this limitation is encompassed by embodiments wherein the packaged food product is not microwaved and stored in a pantry.  For purposes of examination Examiner interprets the claim to require the limitation “wherein the coating and the at least one susceptor are configured and arranged to moderate heating of the shelled nuts by absorbing and/or reflecting microwave energy thereby reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts when the packaged food product is heated in the microwave oven.”
Claim 35 recites the limitation “aroma components” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unknown what structure “aroma components” is associated with.
Claim 36 recites the limitation “aroma” in line 4.  It is unknown what structure “aroma” is associated with.
Claim 37 recites the limitation “be permeable to a portion of the microwave energy” in lines 2-3.  It is unclear how the term “permeable” is being used in the context of the microwave energy art.
Claim 40 recites the limitation “the food product” in line 1.  It is unclear if this refers to “a packaged food product” recited in Claim 34, line 1, “at least partially roasted nuts” recited in Claim 34, line 10, or to an entirely different food product.
Clarification is required.
Claims 21-22, 24-26, 28-32, and 38-39 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20, 22, 24-28, 34-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claim 19, El-Afandi et al. discloses a packaged food product (package 10) comprising a film (first and second pouch panels 18 and 20) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film forms a pouch having an interior cavity formed by a first end seal (side edge 22) and a second end seal (side edge 24) with a longitudinal seal (top edge 26) (‘835, FIG. 1A) (‘835, Paragraph [0020]).  The film (first and second pouch panels 18 and 20) are disclosed to bulge after heating due to an increase in pressure during heating of the pouch (‘835, Paragraph [0004]), which reads on the film being flexible since the term “flexible” means capable of bending easily without breaking.  Nuts are disposed within the interior cavity (enclosed space 16) of the flexible film pouch (‘835, Paragraph [0051]).  The flexible film pouch is substantially hermetically sealed in a closed configuration (pouch does not include any sealed vents and no fluidic flow path extends between enclosed space 16 and the external environment surrounding pouch 12) (‘835, Paragraph [0048]).  At least one susceptor is disposed on a top panel (first pouch panel 18) and a bottom panel (second pouch panel 20) (‘835, Paragraph [0026]).

    PNG
    media_image1.png
    925
    518
    media_image1.png
    Greyscale


El-Afandi discloses the pouch including a susceptor for regulating or facilitating the heating of the edible product within and forming one or more layers from susceptors in at least a portion of a laminate used in manufacturing the pouch (‘835, Paragraph [0026} and disposes the susceptor on the internal surfaces of the pouch (‘835, Paragraph [0039]).
El-Afandi is silent regarding the longitudinal seal being a longitudinal fin seal.
Lonergan et al. discloses a flexible film pouch (package 10) including a longitudinal seal (fin seal 14) extending between end seals (‘352, FIG. 1).

    PNG
    media_image2.png
    946
    1325
    media_image2.png
    Greyscale

Both El-Afandi and Lonergan et al. are directed towards the same field of endeavor of flexible packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seals of El-Afandi and incorporate a longitudinal fin seal on the package as taught by Lonergan et al. since the configuration of the claimed seal is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 19, El-Afandi discloses the flexible film (pouch 12) including a susceptor but incorporates the susceptor as one or more layers forming the laminate used to make the pouch panels (‘835, Paragraph [0026]), which reads on the claimed at least one susceptor disposed on a majority of an interior surface of the flexible film pouch.  However, El-Afandi modified with Lonergan et al. is silent regarding the at least one susceptor not contacting the first end seal, the second end seal, or the fin seal.
Dorsey et al. discloses a microwavable packaged food product comprising a flexible film pouch (bag 100) having an interior cavity (‘292, Paragraphs [0049]-[0050]).  Dorsey et al. further discloses a metalized susceptor (susceptor material 324) forming a discontinuous metalized layer as a patterned susceptor wherein the susceptor (susceptor material 324) includes at least one to three discrete susceptors as well as the susceptor having a grid configuration, i.e. a network of lines that form a series of squares or rectangles (‘292, FIG. 5) (‘292, Paragraphs [0053]-[0054]).  The susceptors of FIG. 5 are shown to be disposed on the interior of the pouch in a grid configuration wherein the interior of the pouch would contact food.  The susceptors are provided as patches of susceptor material at desired locations (‘292, Paragraph [0054]) and the susceptors are shown not contacting the first end seal, the second end seal or the longitudinal fin seal (‘292, FIG. 5).

    PNG
    media_image3.png
    867
    666
    media_image3.png
    Greyscale

El Afandi et al. and Dorsey et al. are directed towards microwavable food packages having a susceptor material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor of El Afandi et al. such that the susceptor is in contact with the food and such that the susceptors do not contact the first end seal, the second end seal, or the longitudinal fin seal as taught by Dorsey et al. since the configuration of the claimed susceptor is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed susceptor was significant (MPEP § 2144.04.IV.B.).  Furthermore, Dorsey et al. teaches that the susceptors are placed at particularized locations at the interior of the package to provide a more targeted or controlled heating (‘292, Paragraph [0054]).
Further regarding Claim 19, El-Afandi modified with Lonergan et al. and Dorsey et al. is silent regarding the nuts being shelled nuts and the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Taylor teaches that it was well known in the art at the time of the invention that an “unshelled’ nut refers to nuts in their natural states when the nut is still within is shell and that a “shelled” nut refers to nuts after its shell has been removed (‘480, Paragraph [0002]).
Since El-Afandi teaches using a generic nut within the pouch but does not explicitly describes the details of the particular nut being used, one of ordinary skill in the art at the time of the invention would look to Taylor to incorporate a shelled nut inside the pouch since Taylor teaches that the removal of a shell results in a separation of an inner edible nut seed from an outer inedible shell portion (‘480, Paragraph [0003]).  It would be particularly advantageous to specifically package shelled nuts within the pouch in order to remove a step wherein the user has to manually remove each shell from the edible nut since the nut would already be a shelled nut, i.e. nuts after the shell has been removed.  This helps to increase convenience for the user.
Further regarding Claim 19, El-Afandi modified with Lonergan et al., Dorsey et al., and Taylor is silent regarding the amount of nuts disposed within the interior cavity being about 0.75 oz. to about 2 oz.
Childress discloses a microwaveable packaged food product comprising a flexible film forming a pouch having an interior cavity formed by seals sealed at ends 12 and 14).  Childress further discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag, which is influenced by the weight of the nuts disposed in the pouch, is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the weight of nuts disposed within the pouch based upon the pouch size and the volume of air within the bag to allow even cooking during microwaving.
Further regarding Claim 19, El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, and Childress is silent regarding the shelled nuts disposed within the interior cavity of the flexible film pouch being at least partially roasted and a savory coating being disposed on the shelled nuts.
Cea et al. discloses roasted nuts disposed within a container (‘803, Paragraph [0024]) wherein the roasted nuts are roasted at temperatures and times to impart the desired degree of roasting (‘803, Paragraph [0021]), which encompasses the claimed “at least partially roasted” nuts.  Cea et al. also discloses a seasoning mix being disposed on the nuts wherein the seasoning mix contains the desired flavor such as salt (‘803, Paragraph [0023]).  The disclosure of a salted seasoning mix disposed on the nuts reads on the claimed savory coating on the nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nuts in the pouch of El-Afandi and at least partially roast the nuts as taught by Cea et al. since partial roasting was well known and conventional ways to make shelled nuts.  One of ordinary skill in the art would dispose partially roasted nuts into the pouch of El-Afandi et al. based upon the desired degree of roasted nut desired to be stored within said pouch.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nuts in the pouch of El-Afandi and incorporate a salty savory seasoning coating on the nuts as taught by Cea et al. based upon the desired flavor profile of the nuts by a particular consumer.
Further regarding Claim 19, El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress,  and Cea et al. is silent regarding the savory coating on the shelled nuts and the shelled nuts having a combined moisture level within the range of 1.5% to 2.6%.
Bernacchi et al. discloses a coated nut product comprising a savory salted coating (‘028, Column 4, lines 10-23).  Bernacchi et al. further discloses that the moisture content of a coating disposed on a nut product affects the stickiness between individual coated nuts (‘028, Column 1, lines 50-66).
Both El-Afandi et al. and Bernacchi et al. are directed towards the same field of endeavor of packaged nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the savory coating combined with the shelled nuts of modified El-Afandi et al. since differences in the moisture level of the savory coating combined with the shelled nuts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture level is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Bernacchi et al. establishes that the moisture level of the coating combined with the nuts affects the stickiness between adjacent nuts and therefore is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the moisture level of the coating combined with the nuts disposed within the pouch based upon the desired stickiness of the coated nuts.
Further regarding Claim 19, the limitations “wherein the packaged food product is configured and arranged to be heated in a microwave oven in the closed configuration to roast the shelled nuts to a temperature of about 120°F to about 260°F and wherein the coating and the at least one susceptor are configured and arranged to moderate heating of the shelled nuts by absorbing and/or reflecting microwave energy thereby reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts” are seen to be recitations regarding the intended use of the “packaged food product.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, El-Afandi discloses that the use of susceptors for regulating heating and/or conditioning and/or browning of an edible product disposed within a flexible pouch is well known in the art (‘835, Paragraph [0026]).   Dorsey et al. discloses that susceptors are known to aid in cooking and browning of a food item by absorbing and/or reflecting microwave energy (‘292, Paragraph [0050]).
Further regarding Claim 19, the limitations “reducing an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts” are limitations regarding the properties of the claimed packaged food product when in use.  Where the claimed and prior art products are substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art combination of modified El-Afandi discloses the claimed packaged food product as discussed above, one of ordinary skill in the art would expect the prior art combination of modified El-Afandi to behave in the same manner as claimed when the packaged food product is used, i.e. reduce an amount of microwave energy absorbed by the shelled nuts and increasing homogeneity of heating the shelled nuts.
Regarding Claim 22, the limitations “wherein the first end seal, the second end seal, and the fin seal are configured and arranged to remain sealed and not rupture during microwave heating” are intended use limitations regarding the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 19 provided above.  Nevertheless, El-Afandi et al. discloses the pouch being heated in a microwave wherein the intensity of heating of the food product disposed in the pouch is changed by adjusting a power level in a microwave oven (‘835, Paragraph [0050]).  The packaged food product of El-Afandi et al. would be capable of remaining sealed and not rupturing during microwave heating in the instances in which a low enough power level is applied to the microwave heating.
Regarding Claim 25, Lonergan et al. discloses a flexible film pouch (package 10) including a bottom wall portion and a top wall portion interconnected by the first end seal and the second end seal (‘352, Paragraph [0003]) wherein the longitudinal seal (fin seal 14) extends between the first end seal and the second end seal (side seals) on the top wall portion (‘352, FIG. 1) (‘352, Paragraph [0013]).  Dorsey et al. discloses the at least one susceptor (susceptor material 324) including a first discrete susceptor on the bottom wall portion and a second discrete susceptor on the top wall portion (‘292, FIG. 5) (‘292, Paragraph [0054]).
Regarding Claim 34, the limitations of Claim 34 recite most of the same limitations as that of Claims 19, 22, and 25 in combination.  Claim 34 differs from Claims 19, 22, and 25 in combination in that Claim 34 recites the additional limitation “a headspace between the shelled nuts and the flexible film.”  Childress discloses an embodiment of a volumetric ratio of nuts being about 30% to 45% nuts in the bag to provide even cooking (‘390, Column 4, lines 55-58), which falls within the claimed range of less than 75% of a total internal package volume.  A headspace is present within the interior cavity between the nuts and the flexible film, i.e. the space of the interior cavity not occupied by the nuts in the bag.  With respect to the remaining limitations, Claim 34 is rejected for the same reasons as Claims 19, 22, and 25 in combination as discussed above.
Regarding Claims 20 and 35, Lonergan et al. discloses the flexible film being a multilayered film including a barrier material (oxygen barrier layers) (‘352, Paragraph [0012]).  Dorsey et al. also discloses the flexible film being a multilayered film (laminated film) including a barrier material (‘292, Paragraphs [0050]-[0051]).
Further regarding Claims 20 and 35, the limitations “configured and arranged to limit migration of aroma components through the flexible film during storage and during microwave heating” are limitations regarding the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 19 provided above.  Nevertheless, Lonergan et al. discloses some layers acting as oxygen barriers (‘352, Paragraph [0012]), which would be capable of limiting aroma components through the flexible film since oxygen would also be prevented from migrating through the flexible film.
Regarding Claim 24, Bernacchi et al. discloses that the thickness of the coating disposed on the nuts is dependent upon the number of times of the application of the nut coater slurry and nut coater mixture before roasting (‘028, Column 5, lines 39-50).  Although El-Afandi et al. modified with Bernacchi does not explicitly teach the coating being 1 mm to 3 mm thick on each of the shelled nuts, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the savory coating based upon the desired crunchiness (‘028, Column 5, lines 47-50) and desired thickness level of a particular consumer.  Furthermore, limitations relating to the size of the thickness of the coating is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 26, El-Afandi et al. discloses nut flavorings comprising sugar (‘835, Paragraph [0051]).
Regarding Claims 27 and 37, the limitations “wherein the sweet glaze or savory coating is adapted to absorb and/or reflect microwave energy during exposure of the packaged food product thereto and be permeable to a portion of the microwave energy” is necessarily met by the combination of prior art since Cea et al. discloses a seasoning mix being disposed on the nuts wherein the seasoning mix contains the desired flavor such as salt (‘803, Paragraph [0023]).  The disclosure of a salted seasoning mix disposed on the nuts reads on the claimed savory coating on the nuts.  Since El-Afandi et al. modified with Cea et al. teaches the same composition as claimed, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness is established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).
Further regarding Claims 27 and 37, the limitations “wherein the sweet glaze or savory coating is adapted to absorb and/or reflect microwave energy during exposure of the packaged food product thereto and be permeable to a portion of the microwave energy” are limitations with respect to the intended use of the packaged food product and as such are rejected for the same reasons regarding intended use enumerated above in the rejections of Claim 19 or Claim 34.
Regarding Claims 28 and 38, Cea et al. discloses nuts are roasted with high humidity air such as superheated steam vapor (‘803, Paragraph [0027]), which reads on the claimed pasteurization.  El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. is silent regarding the shelled nuts having a moisture level that decreases by 15%-25% pasteurization.  However, moisture level is correlated with the intensity and amount of time cooked, which is affected by the method of using the packaged product and are not limitations directed to the packaged product itself.  Therefore, this limitation does not provide a non-obvious structural difference over the prior art absent objective evidence to the contrary.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028 as applied to claim 20 above in further view of Brosch et al. US 2016/0137374.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claim 21, Lonergan et al. discloses a packaged food product comprising a multilayered polymeric film with some layers acting as oxygen barriers (‘352, Paragraph [0012]). 
El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. is silent regarding the barrier material being EVOH.
Brosch et al. discloses a flexible container (‘374, Paragraph [0054]) capable of microwaving food (‘374, Paragraph [0135]).  The flexible container contains nuts (‘374, Paragraph [0083]) and the flexible container comprises a laminate having a gas barrier layer made of EVOH (‘374, Paragraphs [0061]-[0062] and [0104]).
Both modified El-Afandi et al. and Brosch et al. are directed towards the same field of endeavor of microwavable flexible pouches having a barrier layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package of modified El-Afandi et al. and incorporate EVOH as the barrier material into the multilayered film as taught by Brosch et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Brosch et al. teaches that there was known utility in the microwavable pouch art to use EVOH as a barrier material in a laminated microwavable pouch.
Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028 as applied to claim 19 or claim 34 above in further view of Sanfilippo et al. US 6,032,438.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., Bernacchi et al., and Sanfilippo et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claims 23 and 36, Childress discloses that a consideration in the packaging of microwavable nuts is the ratio of product to air in the bag.  Placing too many nuts in a container that are tightly packed together results in uneven cooking and that the weight of the nuts inside the pouch is a parameter one of ordinary skill in the art at the time of the invention would routinely optimize in conjunction with the volume of air within the pouch in order to provide even cooking (‘390, Column 4, lines 47-62).  Differences in the weight of the nuts disposed within a pouch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Since Childress establishes that the ratio of product to air in the bag, which is influenced by the weight of the nuts disposed in the pouch, is a result effective variable one of ordinary skill in the art would routinely optimize, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the volume of nuts disposed within a total internal package volume based upon the pouch size and the volume of air within the bag to allow even cooking during microwaving.
Further regarding Claims 23 and 36, Childress discloses an embodiment of a volumetric ratio of nuts being about 30% to 45% nuts in the bag to provide even cooking (‘390, Column 4, lines 55-58), which falls within the claimed range of less than 75% of a total internal package volume.  A headspace is present within the interior cavity between the nuts and the flexible film, i.e. the space of the interior cavity not occupied by the nuts in the bag.  Since the claimed ratio of the volume of nuts with respect to the total internal package volume falls within the range disclosed by Childress, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art at the time of the invention would adjust the volume ratio of nuts to package volume to fall within the claimed range since Childress establishes that the claimed volume ratio was a parameter one of ordinary skill in the art would optimize to provide even cooking.
Further regarding Claims 23 and 36, El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. is silent regarding a volume of oxygen being less than 2% within the interior cavity of the flexible film pouch.
Sanfilippo et al. discloses a food package comprising nuts (‘438, Column 1, lines 30-44).  Sanfilippo et al. further discloses that it was known and conventional to incorporate inert gas to reduce oxygen levels to less than 1% of the headspace of food containers (‘438, Column 2, lines 35-40), which falls within the claimed oxygen level range of less than 2%.
Both El-Afandi et al. and Sanfilippo et al. are directed towards food containers containing nuts.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of El-Afandi et al. and construct the container to have less than 2% oxygen in the interior cavity since Sanfilippo et al. teaches that the claimed oxygen levels were well known oxygen levels in containers containing nuts.  Furthermore, one of ordinary skill in the art would want to reduce the oxygen levels of the food package of El-Afandi et al. in order to increase the shelf life of the food package by reducing the oxygen levels of the food package.
Further regarding Claims 23 and 36, the limitations “configured and arranged to allow aroma to develop during microwave heating” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 19 provided above.
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028 as applied to claim 19 or claim 34 above in further view of Zook et al. US 5,268,192.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., Bernacchi et al., and Zook et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claims 29 and 39, El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. is silent regarding the shelled nuts that are at least partially roasted having a moisture level of between about 1.1% to about 1.4% due to the at least partial roasting.
Zook et al. discloses that nuts were conventionally known in the art at the time of the invention to be roasted to a moisture content of about 1.5% or less (‘192, Column 16, lines 10-14), which reasonably reads on the claimed moisture level of about 1.1% to about 1.4%.  Since the claimed moisture level of nuts overlaps the range disclosed by Zook et al., a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would incorporate nuts having the desired moisture level in the packaged food product.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028 as applied to claim 19 above in further view of Smyth et al. US 2010/0310739.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., Bernacchi et al., and Smyth et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claims 30-31, Childress discloses the nuts being peanuts wherein the peanuts are mixed with other spices or flavorings (‘390, Column 2, lines 42-46).  Although Childress does not explicitly teach the other spices or flavorings to be caramel peanuts or the nuts being cinnamon almonds, one of ordinary skill in the art at the time of the invention would modify the type of peanuts stored within the package of modified El-Afandi et al. based upon the desired flavor (‘390, Column 2, lines 42-46).  Furthermore, Smyth et al. discloses peanuts (‘739, Paragraph [0033]-[0034]) containing a caramel flavoring (‘739, Paragraphs [0037] and [0059]) or almonds (‘739, Paragraphs [0033]-[0034]) containing a cinnamon flavoring (‘739, Paragraph [0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of modified El-Afandi et al. and store either caramel peanuts or cinnamon almonds as taught by Smyth et al. based upon the particular type of nut and flavor profile desired by a particular consumer.
Further regarding Claims 30-31, the limitations “having about a 64 fold increase in ethyl pyrazine aroma compounds, about a 53 fold increase in furfural compounds, and about a 21 fold increase in diacetyl aroma compounds after microwave heating” and “having about a 31 fold increase in ethyl-pyrazine aroma compounds, about a 144 fold increase in furfural aroma compounds, and about a 50 fold increase in diacetyl aroma compounds after microwave heating” are limitations regarding the properties of the claimed peanuts when in use.  Where the claimed and prior art products are substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art combination of modified El-Afandi discloses the claimed packaged food product storing the claimed peanuts as discussed above, one of ordinary skill in the art would expect the prior art combination of modified El-Afandi to behave in the same manner as claimed when the packaged food product is used, i.e. the caramel peanuts have about a 64 fold increase in ethyl pyrazine aroma compounds, about a 53 fold increase in furfural compounds, and about a 21 fold increase in diacetyl aroma compounds after microwave heating and the cinnamon almonds have about a 31 fold increase in ethyl-pyrazine aroma compounds, about a 144 fold increase in furfural aroma compounds, and about a 50 fold increase in diacetyl aroma compounds after microwave heating.
Regarding Claim 32, Childress discloses the nuts being peanuts wherein the peanuts are mixed with other spices or flavorings (‘390, Column 2, lines 42-46).  Although Childress does not explicitly teach the other spices or flavorings to be caramel peanuts or the nuts being cinnamon almonds, one of ordinary skill in the art at the time of the invention would modify the type of peanuts stored within the package of modified El-Afandi et al. based upon the desired flavor (‘390, Column 2, lines 42-46).  Furthermore, Smyth et al. discloses cashews (‘739, Paragraph [0033]) having a post roast application of oil, flavors, and seasonings (‘739, Paragraph [0057]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of modified El-Afandi et al. and store cashews as taught by Smyth et al. based upon the particular type of nut.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged food product of modified El-Afandi et al. to have the desired flavoring based upon the desired flavors and seasonings for a particular consumer.
Further regarding Claim 32, , the limitations “having about a 54 fold increase in ethyl pyrazine aroma compounds, about a 155 fold increase in furfural compounds, and about a 93 fold increase in diacetyl aroma compounds after microwave heating” are limitations regarding the properties of the claimed peanuts when in use.  Where the claimed and prior art products are substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Since the prior art combination of modified El-Afandi discloses the claimed packaged food product storing the claimed peanuts as discussed above, one of ordinary skill in the art would expect the prior art combination of modified El-Afandi to behave in the same manner as claimed when the packaged food product is used, i.e. the coconut cashews have about a 54 fold increase in ethyl pyrazine aroma compounds, about a 155 fold increase in furfural compounds, and about a 93 fold increase in diacetyl aroma compounds after microwave heating.
Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over El-Afandi et al. US 2016/0023835 in view of Lonergan et al. US 2010/0068352, Dorsey et al. US 2009/0200292, Taylor US 2007/0004480, Childress US 5,919,390, Cea et al. US 2008/0008803, and Bernacchi et al. US 4,910,028 as applied to claim 19 above in further view of Lusas et al. US 5,296,253.
It is noted that El-Afandi et al., Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. are all cited on the Information Disclosure Statement filed October 5, 2021.
Regarding Claims 33 and 40, Childress discloses the nuts being mixed with other spices or flavoring components to impart a desired flavor to the end product (‘390, Column 2, lines 41-46).
El-Afandi modified with Lonergan et al., Dorsey et al., Taylor, Childress, Cea et al., and Bernacchi et al. is silent regarding the food product including 20% to 40% sugar.
Lusas et al. discloses nuts (‘253, Column 1, lines 8-22) added to a mixture comprising about 10 to 25 wt% sugars (‘253, Column 4, lines 60-68), which overlaps the claimed food product sugar content of 20% to 40% sugar.
Both modified El-Afandi et al. and Lusas et al. are directed towards the same field of endeavor of nut food products.  Since Childress teaches using various spices or flavoring components to impart a desired flavor to the end product (‘390, Column 2, lines 41-46), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nuts of the packaged food product of El-Afandi et al. to have sugar in the claimed amount as taught by Lusas et al. since where the claimed sugar content ranges overlaps sugar content ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the sugar content of the nuts of modified El-Afandi et al. based upon the desired sweetness level for a particular consumer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crooks et al. US 2017/0349355 discloses the number, shape, size, and positioning of a microwave energy transparent area varying for a particular application depending on the type of construct being formed, the food item to be heated, and the desired degree of shielding, browning, and/or crisping (‘355, Paragraph [0061]).
Gaonkar et al. US 2005/0287286 discloses a food product having an aroma producing composition provided on its surface capable of releasing aroma from the aroma producing constituent when the food is heated using microwave energy (‘286, Paragraphs [0012]-[0013]).
Ortego et al. US 2007/0107663 discloses shelled peanuts and material containing desired levels of sugar (‘663, Paragraph [0025]).
Furlong et al. US 2006/0051474 discloses a nut butter composition having a desired sweetness level that is adjusted by an addition of at least one source of natural sugars (‘474, Paragraph [0022]).
Bradley et al. US 2014/0212565 discloses a beverage comprising a sweetener component in an amount of from about 0.1% to about 20% by weight of the beverage depending upon the desired level of sweetness (‘565, Paragraph [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792